By the Court.
This was a civil action, in which the plaintiff sought to obtain a personal judgment against the ■defendant for an assessment made against his lands prior to the year 1875, under the road improvement law of 1867 (S. & S. 671); and the only question involved is whether such an action is authorized by the act of April 6, 1875 (72 Ohio L. 37), supplementary to the several- acts for the collection of delinquent taxes. "We think with the court below that the action is not maintainable. The act of 1875 only authorizes the action where the tax or assessment is chai’ged against the “person or corporation.” The law under which this assessment was made does not, as we understand it, make the assessment a charge against the owner, but only a charge against the land. True the act provides (S. & S. 672, sec. 7) that the assessment “ shall, be collected in the same manner as other taxesbut we understand the law to be that no taxes assessed upon lands can be collected by a personal action against the owner, unless they are by law made a charge against him. In the acts for making assessments in cities and villages special provisions are found for making the owner as well as the property liable. No such provision is contained in the act of 1866, ■or in acts amendatory thereof.

Motion overruled.